Case 1:17-cr-20891-CMA Document 125 Entered on FLSD Docket 01/22/2021 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 17-20891-CR-ALTONAGA(s)(s)

  UNITED STATES OF AMERICA,

         Plaintiff,
  vs.

  ANTHONY GIGNAC,

        Defendant.
  _______________________________/

                                             ORDER

         THIS CAUSE came before the Court upon Defendant’s Motion to File Under Seal, filed

  on January 22, 2021 [ECF No. 123]. Being fully advised, it is

         ORDERED AND ADJUDGED that the Motion is GRANTED. The documents are

  permitted to be filed under seal and shall remain under seal until January 22, 2022. This Order

  shall not be filed under seal.

         DONE AND ORDERED in Miami, Florida, this 22nd day of January, 2021.




                                                        _________________________________
                                                        CECILIA M. ALTONAGA
                                                        UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
